Title: John Philip Merckle to the American Commissioners, 1 November 1777
From: Merckle, John Philip
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Messieurs,
Amsterdam 1 9bre 1777.
La presente vous sera remis par Monsieur H. Godet, beaufils du Gouverneur de St. Eustatius, qu’il sera bien aise de faire votre connoissance, comme je n’en doute pas, que vous m’aurez aussi bon grée vous l’avoire recomandé. Il est tres innutille de faire ses l’uenges [louanges], car sa Personne est assez distinguez est [et] recomandable, pour que je puise douter, que vous ne lui fairiés pas le meullieur acquéil, d’autant plus qu’il s’interresse beaucoup a tout ce qu’il vous est le plus cher. Le dit Monsieur Godet a fait Personnellement connoissence avec Monsieur Simon Deane, chez moi etant ici, cependent sans lui connoitre. J’ay l’honneur d’etre avec respect Messieurs votre tres humble et tres obeissant serviteur
John. Ph. Merckle
The Honnoble B. Franklin and Silas Deane Esqueiers
 
Addressed: The Honnble B. Franklin and Silas Deane Esqueiers Paris
Endorsed: Joh Ph Merckle Amsterdam 1 Nov. 1777
